Citation Nr: 0107300	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  01-00 079	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 50 percent rating assigned 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from November 1969 to January 
1972.  This appeal arises from a November 1999 rating 
decision which, among other things, granted service 
connection and assigned a 50 percent rating for PTSD, and 
denied a total rating for compensation purposes based on 
individual unemployability.  That same rating action awarded 
the veteran a permanent and total disability rating for 
pension purposes.  That award was based on the severity of 
the veteran's service-connected PTSD as well as numerous 
nonservice-connected disorders.  The compensable nonservice-
connected disorders listed in the November 1999 rating action 
are: a low back disorder, evaluated as 60 percent disabling, 
and degenerative joint disease of the right hand, left hand, 
right ankle, left ankle, and both feet, each evaluated as 10 
percent disabling.  

In January 2001, the RO deferred action on a claim for 
service connection for Type II diabetes mellitus secondary to 
Agent Orange exposure in Vietnam pending the promulgation of 
final regulations.  PTSD is the only service-connected 
disorder at the current time.  


REMAND

The RO contracted with QTC Medical Services (QTC) to provide 
a medical examination to the veteran in March 1999.  In the 
examination report, it was noted that the veteran had 
previously been employed as a material handler.  As a 
material handler, he rolled and lifted drums of chemicals, 
and he developed low back pain in connection with these 
activities.  It was further indicated that the veteran was 
treated for low back pain at a private medical facility in 
Spartanburg, South Carolina.  Although he later returned to 
work, he was limited to light duty, and he eventually 
discontinued his employment with a 20 percent disability 
awarded for his low back.  The examiner indicated that the 
veteran has not worked since the unspecified date of his low 
back injury.  The veteran was accorded a subsequent medical 
examination in April 1999 by a health care provider from QTC.  
In the examination report, it was noted that the veteran had 
had problems with back pain for the previous two years.  

In a report of a VA social worker's assessment, dated in 
April 1999, the veteran gave a history of injuring his back 
two years earlier, and not being able to work since the 
injury.  He complained of pain and tingling in his shoulders, 
back, and legs.  He stated that he had been experiencing 
flashbacks from his service in Vietnam, and he awakens with 
sweats and as a result of nightmares.  He recalled 
experiencing flashbacks, sweats and nightmares after Vietnam.  
He had been able to focus on work at that time.  However, 
since he had not been working for the past two years, he was 
experiencing his psychiatric symptoms again.  

Records of VA medical treatment of the veteran, dating from 
April 1999, include medical progress notes, which showed that 
the veteran sought treatment at a VA mental health clinic 
after threatening a relative with a firearm.  The medical 
records also include a progress note, which showed that, on 
mental status evaluation, the veteran had been assigned a 
Global Assessment of Functioning (GAF) score of 45.  

In a written statement, dated in July 1999, the veteran 
indicated that he was receiving treatment at the Vet Center 
in Fayetteville, North Carolina, to include medical treatment 
by a VA clinical psychologist.  The veteran stated that he 
had last been employed as a trainee manager of a convenience 
store in January 1997.  He asserted that the GAF score of 45, 
assigned by a VA health care provider in April 1999, supports 
his contention that a higher evaluation is warranted for his 
service-connected PTSD.  

In a written memorandum, dated in August 1999, the RO 
directed that the veteran be accorded a psychiatric 
examination.  The memorandum indicated that the veteran's 
service medical records were not to be made available for 
review by the examining physician in conjunction with the 
examination.  

On August 1999 psychiatric examination of the veteran by a 
health care provider with whom the RO contracted to provide 
such examinations, the examining physician did not indicate 
that the veteran's claims folder was available for review in 
conjunction with the examination.  The examiner noted that 
the veteran is unable to work because of physical problems, 
to include headaches and back pain, and due to emotional 
problems, including depression and PTSD.  Following clinical 
evaluation, the examiner's diagnoses included PTSD.  The GAF 
score assigned to the veteran was 55.  

The evidence of record includes a February 2000 written 
assessment of the veteran by the VA psychologist to whom the 
veteran referred in his July 1999 written statement.  The 
psychologist indicated that the veteran was awaiting a 
decision in connection with a claim for benefits from the 
Social Security Administration (SSA), to include a 
determination as to whether he is unemployable.  The 
psychologist explained that the veteran had attended 11 
counseling sessions.  The psychologist further stated that 
the Vet Center facility has "state of the art" employment 
counseling available, provided by a social worker 
specializing in career counseling, matching personality 
traits to job requirements.  The psychologist reported that 
the veteran was not considered a candidate for this 
employment counseling program.  The psychologist opined that 
the veteran is totally unemployable on a permanent basis due 
to severe PTSD and multiple physical problems.  The 
psychologist also noted that the veteran had requested a 
psychiatric hospitalization at approximately the Thanksgiving 
holiday in 1999 due to exacerbation of PTSD symptoms.  The 
psychologist added that the veteran will require medical 
treatment for PTSD on a long-term basis, for many years, and 
it was indicated that the veteran is currently under 
psychiatric care at the VA Medical Center in Fayetteville, 
North Carolina (Fayetteville VAMC).  

In a written statement, dated in November 2000, and submitted 
in support of his claims, the veteran asserted that 
medication for treatment of his PTSD has been increased.  

In January 2001, correspondence to the veteran from the SSA 
was associated with the claims folder.  The correspondence 
shows that the veteran is currently in receipt of benefit 
payments from the SSA.  In a written statement, dated in 
January 2001, the veteran indicated that he is currently 
receiving disability benefits from the SSA.  Medical records 
upon which the SSA relied in granting the veteran disability 
benefits have not been identified and associated with the 
claims folder.  

In a written statement, dated in February 2001, the veteran's 
representative contended that the veteran's service-connected 
PTSD warrants a 70 percent rating, and that a total rating 
for compensation purposes based on individual unemployability 
due to service-connected disabilities is warranted.  The 
veteran's representative cited opinions of the United States 
Court of Appeals for Veterans Claims (Court) in support of 
his assertion that VA must explain the degree of the 
veteran's unemployability attributable to his service-
connected PTSD, as compared to the degree of unemployability 
attributable to his non-service-connected disabilities.  

The Board of Veterans' Appeals (Board) notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law redefines the obligations of VA with respect to its 
duty to assist claimants in the development of their claims.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

By way of summary, the Board further notes that the evidence 
currently of record contains two medical examinations of the 
veteran, dated in March and April 1999, as well as an April 
1999 written assessment by a VA social worker, which give a 
history of the veteran being rendered unemployable following 
a back injury.  An August 1999 psychiatric examination of the 
veteran, by a health care provider with whom the RO had 
contracted to provide such examinations, included a 
conclusion that the veteran is unable to work due to his 
service-connected PTSD and his non-service-connected physical 
disabilities.  Similarly, a VA clinical psychologist opined 
in February 2000, that the veteran is unable to work due to 
his service-connected PTSD and his non-service-connected 
physical disabilities.  As the veteran's representative 
correctly indicates, the Court has held that, where VA has a 
duty to assist a claimant in the development of a claim for a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities, the 
record must contain a medical opinion as to the effect of an 
appellant's service-connected disability on his ability to 
work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Here, the record does not contain a medical opinion as to 
whether the veteran is unemployable due to his service-
connected PTSD alone.  

The Court has held that, where VA has a duty to assist a 
claimant in obtaining and developing available facts and 
evidence to support his claim, that duty includes obtaining 
medical records to which the claimant has referred and 
obtaining adequate VA examinations; the Court has also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the RO's 
written instructions for the psychiatric examination which 
the veteran was accorded in August 1999 specified that his 
service medical records were not to be made available for 
review by the examiner in conjunction with the examination.  
Additionally, the examination report does not indicate that 
the claims folder was available for review by the examining 
physician in conjunction with the examination.  The veteran 
should be accorded a psychiatric examination, and the claims 
folder should be made available to the examining physician in 
conjunction with the examination.  

The Board has also noted that the veteran's service medical 
records are not associated with the claims folder at the 
current time.  

As noted above, the veteran is currently receiving disability 
benefits from the SSA.  The medical records upon which the 
SSA relied in awarding the veteran disability benefits have 
not been added to the claims folder.  The Court has held 
that, where a veteran is in receipt of SSA disability 
benefits, the medical records underlying that award are 
relevant to issues such as those on appeal here.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As such, these medical records must be 
obtained for association with the claims folder.

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The veteran's complete service 
medical records should be obtained for 
association with the claims folder.  

2.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of, and dates of treatment by, 
all medical providers of treatment for 
his service-connected PTSD disorder, 
including medical treatment at the Vet 
Center in Fayetteville, North Carolina 
and the VA Medical Center in 
Fayetteville, North Carolina.  Any 
necessary releases for the furnishing of 
private medical records should be 
obtained.  All records of medical 
treatment identified must be associated 
with the claims folder.  

3.  The RO should contact the Social 
Security Administration and obtain copies 
of the medical records relied upon by the 
Social Security Administration in 
awarding the veteran disability benefits 
for association with the claims folder.  

4.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must be 
furnished a copy of the VA General Rating 
Formula for Mental Disorders (38 C.F.R. 
§ 4.130, effective on and after November 
7, 1996) and, on examination of the 
veteran, the examiner must comment as to 
the presence or absence of each symptom 
and clinical finding specified therein 
for ratings from zero percent to 100 
percent, and if present, the frequency 
and/or degree(s) of severity thereof.  
Additionally, and with consideration 
solely of the degree of severity of the 
veteran's service-connected PTSD, the 
examiner must render an opinion for the 
record as to the veteran's employability.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining all 
records, responses, and medical comments 
and opinions requested.  

6.  The RO should then review the claim 
as to the propriety of the initial 50 
percent rating assigned for PTSD and the 
claim for a total rating for compensation 
purposes based on individual 
unemployability to determine whether the 
claims may be granted.  If either claim 
remains denied,  the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


